PER CURIAM.
We reverse the sentence imposed and remand so that the trial court may either strike the costs imposed or conduct a hearing in accordance with Mays v. State, 519 So.2d 618 (Fla.1988) and Jenkins v. State, 444 So.2d 947 (Fla.1984). Additionally, we remand so that the trial court may correct an apparent clerical error in the judgment in case number 88-3373-CF in which the defendant was adjudicated guilty of armed robbery rather than, as intended, armed burglary. In all other respects, the judgment and sentence are affirmed.
DOWNEY, WALDEN and STONE, JJ., concur.